DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 AUG 2022 has been entered.

Priority
Claims 27-36 are not deemed to have priority to the provisional application in the application history (63/030,684).
The scope of Claims 27-36 is greater than the scope disclosed in the provisional application.  Claim 27 requires application of “soft plasma” for performing the claimed invention.  There is no definition or disclosure of “soft plasma” in the provisional application commensurate with that disclosed at PG 0030 of the instant specification (in particular, the recitation regarding minimum energy and damage, or an analogue thereof, is absent from the provisional application)
Additionally, certain dependent claims require temperatures of about 200 to about 650 degrees Celsius (Claim 29) and about 200 to about 350 degrees Celsius (Claim 30).  The provisional application discloses at page 3 substrate temperatures of 50, 150, 200, 250, 300, and 350 degrees Celsius; at page 4 substrate temperatures of 150, 175, 200, 225, 300, and 350 degrees Celsius; at page 7, 200 to 350 degrees Celsius; and at page 8, 50 to 350 degrees Celsius by 50 degree intervals.  Further disclosures in the provisional application are commensurate with at least one of these cited disclosures.  There is no support for any temperature above 350 degrees Celsius in the provisional application; further, “about 200 to about 350 degrees Celsius” as claimed in Claim 30 is broader than “from 200 to 350 degrees Celsius” at page 7 of the provisional application.
Since the provisional application does not support every limitation of the invention as claimed or described, the instant invention and application are not entitled to the priority claim of the provisional application.
For the purposes of applying art, the effective filing date of the instant application is held to be 26 MAY 2021. 

Response to Amendment
Examiner notes the amendment to the claims filed 03 AUG 2022.  The status of the claims is as follows:
Claims 1-7 are canceled.
Claims 8-36 are pending.
Claims 8-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 AUG 2021.
Claim 27 is amended.
Claim 36 is new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Jang ‘296 (U.S. PGPub 2019/0249296) in view of Lindfors ‘710 (U.S. PGPub 2009/0297710) and Leusink ‘268 (U.S. PGPub 2007/0238268).
Claim 27 – Jang ‘296 teaches a method for deposition of a silicon nitride thin film (Abstract, high-purity silicon nitride film by plasma atomic layer deposition) onto a substrate in a reaction zone of a deposition chamber (e.g. PG 0101, PEALD apparatus comprising a substrate contained within and reactions performed thereon, e.g. chemisorption and reaction), the method comprising, in a single cycle (PG 0038, film formed by repeating a single cycle of steps):
selecting a precursor comprising silicon and nitrogen (PG 0050, chemical formula 3);
heating the substrate to a predetermined temperature (PG 0071, plasma excitation occurs at a film forming temperature which is identified as the same meaning as a substrate temperature; the taught range is 50 to 400 degrees Celsius);
maintaining the substrate at the predetermined temperature (PG 0071, plasma excitation occurs at a film forming or substrate temperature; e.g. PG 0075, excitation occurs for 1 to 120 seconds; this means the substrate is maintained at the film forming temperature for at least the excitation length of the first plasma exposure);
providing the precursor comprising silicon and nitrogen in the vapor phase under vacuum to the reaction zone containing the substrate (PG 0050, chemical formula 3; PG 0048, precursor injected at 0.1 to 100 torr);
forming a monolayer of the precursor containing silicon and nitrogen by adsorption to the substrate surface (PG 0048, adsorption of precursor; PG 0041, formation of atomic layer e.g. monolayer); and
 performing a single plasma-activated process per deposition cycle by exposing the adsorbed monolayer on the substrate in the reaction zone to a direct plasma of a nitrogen-containing reactant using a single set of processing parameters after formation of the monolayer (PG 0063, e.g. nitrogen and hydrogen; PG 0100, showerhead type PEALD apparatus; in the art, this would generate a direct plasma; (PG 0062, first plasma; PG 0079, second plasma; PG 0076, the purging steps between these plasma steps is optional and, if omitted, leads to a single plasma process per cycle with the two plasmas being generated consecutively; since the entire cycle is a single process, there is one set of processing parameters for the cycle.  The claim as recited does not prevent variation of a parameter during the cycle.);
wherein the adsorbed monolayer reacts with the soft plasma and undergoes conversion to a discrete atomic or molecular layer of a silicon nitride thin film via dissociation and/or decomposition due to or enabled by a substrate surface-induced process (PG 0062, 0065, 0066); and
wherein byproducts of the conversion are removed from the reaction zone via a purge step with an inert gas (PG 0076-0077, e.g. argon gas).
Jang ‘396 does not teach or suggest the following limitations of Claim 27:
selecting a precursor comprising a N-alkyl substituted perhydridocyclotrisilazane;
determining a temperature required to partially decompose the precursor by removing at least one ligand from the precursor upon contact with the substrate but not effect complete dissociation of the precursor;
Wherein the direct plasma is a soft plasma.
Wherein the adsorbed precursor is partially decomposed upon adsorption to the substrate.
Wherein growth of the discrete atomic or molecular layer of the silicon nitride thin film occurs during the single cycle without any incubation period.  
Jang ‘296 does not expressly teach or suggest wherein the precursor containing silicon and nitrogen is an N-alkyl substituted perhydridocyclotrisilazane.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to make selections in Chemical Formula 3 of PG 0050 such that p = 2 (PG 0054) and such that all six of the R groups are independently hydrogen (PG 0052), as these selections are independently contemplated by Jang ‘296.  These selections would yield an N-alkyl substituted perhydridocyclotrisilazane, specifically 1,3,5-tri(isopropyl)cyclotrisilazane since the nitrogens are bonded to the center of a propyl group.
Jang ‘296 does not expressly teach the use of substrate temperatures suitable to partially decompose the precursor upon adsorption to the substrate.  Jang ‘296 teaches that the taught precursors are known to have excellent volatility and high reactivity even at low temperature and atmospheric pressure (PG 0055).  Jang ‘296 further teaches that the deposition process includes chemisorption (PG 0062) by ALD (PG 0062).  Lindfors ‘710 is drawn to methods and apparatus for deposition reactors (PG 0008) by means of ALD (PG 0041).  Lindfors ‘710 also discloses that in ALD, chemisorption of precursors is performed at temperatures which prevent thermal decomposition of the precursor but still causes volatile ligands to leave the precursor molecule upon chemisorption to the surface (PG 0004).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the process of Jang ‘296 to determine and select a deposition temperature that permits volatile ligands to leave the precursor molecule at chemisorption without thermally decomposing the precursor molecule as suggested by Lindfors ‘710, as Jang ‘296 is performing ALD by chemisorption and Lindfors ‘710 discloses that process conditions for ALD by chemisorption require substrate temperatures suitable to remove volatile ligands from the precursor molecule without thermally decomposing said precursor molecule.  Lindfors ‘710 further addresses the limitation wherein growth of the discrete atomic or molecular layer of the silicon nitride thin film occurs during the single cycle without any incubation period (PG 0004, general description of ALD process; Lindfors ‘710 and Jang ‘296 are both drawn to ALD processes).
Jang ‘296 / Lindfors ‘710 does not expressly teach wherein the direct plasma is a soft plasma.  Applicant’s specification at PG 0030 defines a soft plasma as one where the substrate temperature and the plasma power combine for decomposition of the precursor and deposition of the thin film.  Jang ‘296 PG 0071 teaches that the substrate temperature and the plasma power are controllable to affect deposition of the silicon nitride thin film.  Jang ‘296 PG 0066 teaches that the goal of the first plasma excitation step is to enable reaction of the silicon precursor and the chemisorbed layer.  Leusink ‘268 is drawn to the formation of (exemplified) silicon and germanium containing layers (Abstract), wherein the silicon layer is a dielectric layer (Abstract).  The dielectric layer may be silicon nitride (PG 0008) and uses soft plasma (PG 0008) in its formation.  The layer may be formed by e.g. ALD (PG 0042).  The use of the soft plasma enables reaction between the reactant gas (PG 0034 and 0036, in this case, a nitriding gas) and the silicon layer on the substrate (PG 0034).  This process is time-efficient for nitridation of the layer and advantageously minimizes plasma-induced damage of the previously deposited material (PG 0034) relative to exposure to high electron temperature plasma.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Jang ‘296 / Lindfors ‘710 to use soft plasma in its ALD process as suggested by Leusink ‘268, as Jang ‘296 / Lindfors ‘710 wants to form silicon nitride by a plasma enhanced ALD process and Leusink ‘268 teaches that using soft plasma in a plasma enhanced ALD process to perform nitridation of silicon layers is time efficient and advantageously minimizes substrate damage compared to exposure to high electron temperature plasmas.
Claim 28 – Jang ‘296 / Lindfors ‘710 / Leusink ‘268 renders obvious the method according to claim 27, further comprising after forming the monolayer of the N-alkyl substituted perhydridocyclotrisilazane by adsorption to the substrate surface, removing unreacted N-alkyl substituted perhydridocyclotrisilazane and byproducts thereof from the reaction zone through a second purge step with an inert gas (Jang ‘296 PG 0059-0061, purging of the chamber after adsorption of the precursor using e.g. argon gas).
Claim 29 – Jang ‘296 / Lindfors ‘710 / Leusink ‘268 renders obvious the method according to claim 27, wherein the substrate temperature is about 200°C to about 650°C (Jang ‘296 PG 0071, plasma excitation occurs at a film forming temperature which is identified as the same meaning as a substrate temperature; the taught range of 50 to 400 degrees Celsius overlaps the claimed range of about 200°C to about 650°C.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the taught substrate temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).
Claim 30 – Jang ‘296 / Lindfors ‘710 / Leusink ‘268 renders obvious the method according to claim 29, wherein the substrate temperature is about 200°C to about 350°C (Jang ‘296 PG 0071, plasma excitation occurs at a film forming temperature which is identified as the same meaning as a substrate temperature; the taught range of 50 to 400 degrees Celsius encompassing the claimed range of about 200°C to about 350°C.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the taught substrate temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).  
Claim 31 – Jang ‘296 / Lindfors ‘710 / Leusink ‘268 renders obvious the method according to claim 27, wherein the N-alkyl substituted perhydridocyclotrisilazane is 1,3,5-tri(isopropyl)cyclotrisilazane (as discussed above in the rejection of Claim 27, Jang ‘296 PG 0050 and Chemical Formula 3 with appropriate formulaic selections yields the claimed compound).  
Claim 32 – Jang ‘296 / Lindfors ‘710 / Leusink ‘268 renders obvious the method according to claim 27, wherein the nitrogen-containing reactant comprises NH3, N2, a mixture of N2 and H2, and/or hydrazine (Jang ‘296 PG 0063 teaches a mixture of nitrogen and hydrogen; this mixture necessarily comprises nitrogen.  Jang ‘296 PG 0067 teaches that the hydrogen gas may be replaced with e.g. ammonia (NH3) or hydrazine).
Claim 33 – Jang ‘296 / Lindfors ‘710 / Leusink ‘268 renders obvious the method according to claim 27, wherein the single cycle is repeated until a thin film of a predetermined thickness is achieved (Jang ‘296 PG 0038, repetition of cycle; Jang ‘296 PG 0102, 240 repetitions of cycle to form a silicon nitride film).
Claim 34 – Jang ‘296 / Lindfors ‘710 / Leusink ‘268 renders obvious the method according to claim 27, wherein the substrate surface-induced process is direct plasma application (Jang ‘296 PG 0063, the plasma conditions the substrate for further chemisorption of silicon precursor).
Claim 35 – Jang ‘296 / Lindfors ‘710 / Leusink ‘268 renders obvious the method according to claim 27, but does not expressly teach or suggest wherein the silicon nitride film contains no detectable hydrogen.  Jang ‘296 discloses that nitrogen and a hydrogenation gas are known to remove impurities from the deposited film (PG 0063, 0066), discloses that hydrogen is a known impurity in silicon nitride films (PG 0091) and discloses that the concentration of hydrogen atoms in the impurity removing films affects the concentration of hydrogen in the final silicon nitride film (PG 0070, pure hydrogenation gas leads to excessive hydrogen atoms in the deposited film).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Jang ‘296 / Lindfors ‘710 / Leusink ‘268 to control the impurity gas composition such that desired levels of impurities are obtained in the final deposited film, as Jang ‘296 teaches that plasma treatment reduces impurities and that the concentration of hydrogen in the plasma gas affects the amount of hydrogen imparted into the deposited silicon nitride film.
Claim 36 - Jang ‘296 / Lindfors ‘710 / Leusink ‘268 renders obvious the method according to claim 27, wherein the N-alkyl substituted perhydridocyclotrisilazane is 1,3,5-tri(isopropyl)cyclotrisilazane (as discussed above in the rejection of Claim 27, Jang ‘296 PG 0050 and Chemical Formula 3 with appropriate formulaic selections yields the claimed compound), and the substrate temperature is about 200°C to about 300°C (Jang ‘296 PG 0071, plasma excitation occurs at a film forming temperature which is identified as the same meaning as a substrate temperature; the taught range of 50 to 400 degrees Celsius overlaps the claimed range of about 200°C to about 650°C.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the taught substrate temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).  Jang ‘296 / Lindfors ‘710 / Leusink ‘268 does not expressly teach or suggest wherein the silicon nitride film contains no detectable hydrogen.  Jang ‘296 discloses that nitrogen and a hydrogenation gas are known to remove impurities from the deposited film (PG 0063, 0066), discloses that hydrogen is a known impurity in silicon nitride films (PG 0091) and discloses that the concentration of hydrogen atoms in the impurity removing films affects the concentration of hydrogen in the final silicon nitride film (PG 0070, pure hydrogenation gas leads to excessive hydrogen atoms in the deposited film).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Jang ‘296 / Lindfors ‘710 / Leusink ‘268 to control the impurity gas composition such that desired levels of impurities are obtained in the final deposited film, as Jang ‘296 teaches that plasma treatment reduces impurities and that the concentration of hydrogen in the plasma gas affects the amount of hydrogen imparted into the deposited silicon nitride film.

Response to Arguments
Applicant's arguments filed 03 AUG 2022 have been fully considered but they are not persuasive. 
Applicant argues (Page 10) that Lindfors ‘710 does not provide any thermal energy to the precursor to induce the removal of any ligands.  Examiner respectfully disagrees.  Even if the reaction space temperature of Lindfors ‘710 is the substrate temperature, if the precursor is not preheated to the substrate temperature, the precursor will necessarily absorb heat from the substrate upon contact therewith.  Therefore, contrary to Applicant’s argument, thermal energy is provided to the precursor.
Applicant argues (Page 12) that none of the cited references teaches the claimed determination of temperature commensurate with the claims.  Applicant does not specifically address the teachings of Jang ‘296 or Leusink ‘268; Examiner maintains that Lindfors ‘710 properly addresses the teaching commensurate with the claims for the reasons discussed above.
Applicant argues (Pages 13-14) that the cited references do not teach or suggest a single plasma-activated process per deposition cycle.  Examiner respectfully disagrees, noting that Jang ‘296 renders obvious the performing of a single plasma process per cycle (PG 0062, first plasma; PG 0079, second plasma; PG 0076, the purging steps between these plasma steps is optional and, if omitted, leads to a single plasma process per cycle with the two plasma being generated consecutively).  Regarding the further argument of omitting the purging step to form a single plasma cycle, since the entire cycle is a single process, there is one set of processing parameters for the cycle (e.g. gas flow rate, temperature, pressure, plasma parameters).  The claim as recited does not prevent variation of a parameter during the cycle but only requires that a single set of process parameters is used.
Applicant traverses (Page 14) Examiner’s position that Claim 35 is not commensurate in scope with Table III.  This position is that the data table in the specification (Table III) relied upon for the assertion that no detectable hydrogen is in the deposited silicon nitride films is not commensurate in scope with Claim 35 as presented (Table III is limited to 200-300 degrees Celsius; Claims 27 and 35 are not limited in temperature.  Additionally, Table III is based on the use of a specific precursor, 1,3,5-tri(isopropyl)cyclotrisilazane, as discussed at PG 0068 of the Specification; Claims 27 and 35 are not limited to this precursor).  Applicant argues that the relationship between substrate temperature and hydrogen concentration is well known in the art (Page 14) and that the hydrogen content in any film formed from any of the N-alkyl substituted perhydridocyclotrisilazane type precursors would be the same under otherwise identical experimental conditions (Page 14).  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  See further MPEP 2145(I).  Examiner further notes that Claim 36 is not commensurate in scope with Table III (“about 200 to about 300 degrees Celsius” is broader than the discrete 200 and 300 degrees Celsius temperatures recited in the table.
Applicant argues (Pages 15-16) that Jang ‘296 does not teach or suggest how to form a film containing no detectable hydrogen, referring to the disclosed examples in the specification.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  As discussed above, Jang ‘296 discloses that nitrogen and a hydrogenation gas are known to remove impurities from the deposited film (PG 0063, 0066), discloses that hydrogen is a known impurity in silicon nitride films (PG 0091) and discloses that the concentration of hydrogen atoms in the impurity removing films affects the concentration of hydrogen in the final silicon nitride film (PG 0070, pure hydrogenation gas leads to excessive hydrogen atoms in the deposited film).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Jang ‘296 / Lindfors ‘710 / Leusink ‘268 to control the impurity gas composition such that desired levels of impurities are obtained in the final deposited film, as Jang ‘296 teaches that plasma treatment reduces impurities and that the concentration of hydrogen in the plasma gas affects the amount of hydrogen imparted into the deposited silicon nitride film.
Applicant makes no specific arguments to Claims 28-34.  In the absence of arguments which specifically detail how the claim limitations overcome the cited references, Examiner maintains the propriety of these rejections.  Examiner rejects Claim 36 on the basis disclosed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712